RAWLS, Judge
(dissenting).
I would adhere to our Per Curiam opinion of affirmance filed March 24, 1970, which was founded upon this Court’s opinion, authored by Judge Spector, in First Bank and Trust Co. of Jacksonville v. First Guaranty Bank and Trust Co. of Jacksonville, 216 So.2d 22 (Fla.App.1968). As detailed in the latter cited opinion, this Court reversed the order of the trial judge dismissing the complaint of First Bank and Trust Company of Jacksonville and, in effect, held that the allegations therein state a cause of action. Upon remand, the trial judge was convinced by competent substantial evidence that plaintiff proved the essential allegations of its complaint. The majority are convinced that the quality of evidence adduced fails to meet the criteria outlined in the Supreme Court’s opinion in Junior Food Stores of West Florida, Inc. v. Jr. Food Stores, Inc., 226 So.2d 393 (Fla.1969). I am of the view that it is not the prerogative of any *786appellate court to substitute its judgment for that of the trial court in resolving factual issues supported by competent substantial evidence. Cf. Crown Central Petroleum Corp. v. Standard Oil Co., 135 So.2d 26 (Fla.App.1st, 1961).